Exhibit 10.24

Sunoco, Inc. Executive Compensation Summary Sheet

The following is a summary of the 2007 base salaries of the named executive
officers of Sunoco, Inc.:

 

Name/Title

  Base Salary

John G. Drosdick

Chairman, President and

Chief Executive Officer

  $1,200,000

Joel H. Maness

Executive Vice President,

Refining and Supply

  $580,000

Thomas W. Hofmann

Senior Vice President

and Chief Financial

Officer

  $525,000

Robert W. Owens

Senior Vice President,

Marketing

  $482,000

Bruce G. Fischer

Senior Vice President,

Sunoco Chemicals

  $435,000

Michael H. R. Dingus

Senior Vice President,

Sunoco, Inc. and

President, Sun Cole

Company

  $430,000

Charles K. Valutas

Senior Vice President

and Chief Administrative

Officer

  $429,000